Citation Nr: 0833789	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for right lower 
lobe partial pneumonectomy, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial evaluation greater than 20 
percent for peripheral neuropathy, right lower extremity, for 
the period from January 17, 2002 to February 26, 2007.

3.  Entitlement to an evaluation greater than 40 percent for 
peripheral neuropathy, right lower extremity, for the period 
from February 27, 2007 to present.

4.  Entitlement to an initial evaluation greater than 20 
percent for peripheral neuropathy, left lower extremity, for 
the period from January 17, 2002 to February 26, 2007.

5.  Entitlement to an evaluation greater than 40 percent for 
peripheral neuropathy, left lower extremity, for the period 
from February 27, 2007 to present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1967.  His report of discharge reflects that he had 
three years' prior active service, but these dates have not 
been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 30 percent disability evaluation for 
service-connected right lower lobe partial pneumonectomy; and 
also granted service connection for peripheral neuropathy of 
the right and left lower extremities, with separate 10 
percent ratings assigned for each extremity. 

In an October 2004 rating decision, the RO granted a 20 
percent evaluation for the right and left lower extremity 
peripheral neuropathy.  As this increased rating did not 
constitute a full grant of all benefits possible, and as the 
veteran has not withdrawn his claim, the issues concerning 
entitlement to higher initial evaluations for right and left 
lower extremity peripheral neuropathy are still pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

This case was remanded for further development in a Board 
decision of November 2006.

In written statements dated in January 2007, the veteran and 
his wife indicated that the peripheral neuropathy is now 
manifested in the veteran's upper extremities, specifically 
his bilateral hands.  The matter of additional compensation 
for the additional symptomatology is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The clinical findings show FEV-1 to be 68.5 percent of 
the predicted value; and FEV-1/FVC is 69.79 percent of the 
predicted value.

2.  For the period from January 17, 2002 to February 26, 
2007, peripheral neuropathy, right lower extremity manifested 
with moderate incomplete paralysis of the saphenous, 
superficial sural, and superficial peroneal, and superficial 
plantar nerves.  

3.  Beginning February 27, 2007, peripheral neuropathy, right 
lower extremity manifested with moderately severe incomplete 
paralysis of the saphenous, superficial sural, and 
superficial peroneal, and superficial plantar nerves.  

4.  For the period from January 17, 2002 to February 26, 
2007, peripheral neuropathy, left lower extremity manifested 
with moderate incomplete paralysis of the saphenous nerves, 
the superficial sural nerves, the superficial peroneal 
nerves, and the superficial plantar nerves.  

5.  Beginning February 27, 2007, peripheral neuropathy, left 
lower extremity manifested with moderately severe incomplete 
paralysis of the saphenous, superficial sural, and 
superficial peroneal, and superficial plantar nerves.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
right lower lobe partial pneumonectomy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.1, 4.3, 
4.7, 4.10; 4.97, Diagnostic Code 6845 (2007). 

2.  For the period from January 17, 2002 to February 26, 
2007, the criteria for an initial disability rating in excess 
of 20 percent, for peripheral neuropathy, right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.124a, Diagnostic Code 8520 (2007).  

3.  For the period beginning February 27, 2007, the criteria 
for a disability rating of 40 percent, for peripheral 
neuropathy, right lower extremity are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.124a, Diagnostic Code 8520 (2007).

4.  For the period from January 17, 2002 to February 26, 
2007, the criteria for an initial disability rating in excess 
of 20 percent, for peripheral neuropathy, left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.124a, Diagnostic Code 8520 (2007).   

5.  For the period beginning February 27, 2007, the criteria 
for a disability rating of 40 percent, for peripheral 
neuropathy, left lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.124a, Diagnostic Code 8520 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regard to 
the veteran's claims in correspondence sent to the veteran in 
July 2002 and November 2006.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, and identified 
his duties in obtaining information and evidence to 
substantiate his claims.  In particular, the November 2006 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

The claim of entitlement to higher initial ratings for 
peripheral neuropathy of the lower extremities arises from 
the veteran's disagreement following the initial grant of 
service connection.  Once service connection is granted, the 
claim is substantiated.  Additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the VCAA 
notice sent to the veteran in November 2006 discussed the 
evidence necessary for an increased ratings and earlier 
effective dates.  Thus, VA's duty to notify in this case has 
been satisfied.

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consists of the veteran's 
service medical records, VA medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

Finally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this case, the Board is aware that the March 2006 and 
November 2006 VCAA letters do not contain the level of 
specificity set forth in Vazquez-Flores.  Id. Nonetheless, 
the Board concludes that the veteran was not prejudiced in 
this instance, as the letters suggested types of evidence, 
including both medical and lay evidence that could support 
the veteran's claim for an increase rating for residuals of a 
right lower lobe partial pneumonectomy.  Moreover, in 
correspondence to VA and in statements to VA medical 
personnel, the veteran has articulated the impact of this 
disability on his overall health and employability.  Also, in 
the August 2006 Appellant Brief and September 2008 Post-
Remand Appellant Brief, the veteran's representative 
indicated knowledge of the specific rating criteria to be 
applied to this disability.  The actions and statements of 
the veteran and his representative demonstrate actual 
knowledge of what was necessary to substantiate the claim.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra;   
Vasquez, supra.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 




Factual Background & Analysis

The veteran contends he is entitled to an increased rating 
for his service-connected disability of a right lower lobe 
partial pneumonectomy; and to initial disability ratings in 
excess of 20 percent for the service-connected peripheral 
neuropathy of the right and left lower extremities.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
In addition, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.




Right lower lobe partial pneumonectomy

The veteran's service-connected right lower lobe partial 
pneumonectomy is currently evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6844, for a post-surgical residual (lobectomy, pneumonectomy, 
etc.).  Diagnostic Codes 6840 through 6845 are rated 
according to the General Rating Formula for Restrictive Lung 
Disease.  38 C.F.R. § 4.97.  

The General Rating Formula for Restrictive Lung Disease sets 
forth that a 10 percent rating is warranted where pulmonary 
function testing reveals FEV-1 of 71 to 80 percent predicted, 
or; where the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV- 1/FVC) is 71 to 80 percent 
predicted, or; where the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent predicted.  

A 30 percent rating is warranted where there is FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) is 56 to 65 percent predicted.  

A 60 percent evaluation is warranted where there is FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) is 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio 
respiratory limit).  

A 100 percent rating may be assigned where there is FEV-1 
less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; outpatient oxygen therapy is required. 

The VA compensation and pension examination reports on file, 
and outpatient treatment records, provide the primary source 
of evidence for evaluative purposes.  These findings show the 
veteran has had some continued respiratory symptoms following 
his lobectomy in 1987, but they do not reflect symptomatology 
more closely approximating the criteria for the next highest 
disability evaluation, which is 60 percent.

A report from a VA examination in February 2003 shows 
decreased breath sounds in the right lower lung field.  There 
was no evidence of metastatic disease or history of 
hemoptysis.  The report from the pulmonary consultation shows 
that the veteran complained of shortness of breath and 
weakness upon minimal exertion.  He stated that he could 
hardly walk more than 100 feet at a time and could not run 
without becoming short of breath.  The veteran stated further 
that he could not climb more than one flight of stairs or 
lift heavy objects.  He also reported a history of chronic 
cough with production of sputum.  The veteran reported that 
he snored at night and had disturbed sleep.

Upon physical examination, rare rhonchi were heard on 
auscultation.  The examiner commented that the veteran's 
shortness of breath was multifactorial.  Heart disease was 
definitely playing a role; however he had restrictive disease 
on pulmonary function testing, which could be contributing to 
his shortness of breath.  Pulmonary function testing revealed 
a forced vital capacity (FVC) of 2.8 L, which is 83 percent 
of predicted value.  FEV1 was 2.07 L, which was 76 percent of 
his predicted value.  FEV1/FVC was 73.  This was noted to be 
consisted with mild obstructive ventilatory impairment.  
Following bronchodilator therapy, there was no significant 
improvement in FVC or FEV1 but maximum mid-expiratory flow 
rates improved by 23.5 percent.  The veteran's diffusing 
capacity was mildly reduced.

VA outpatient treatment records dated between 2002 and 
November 2006 are of record and reveal occasional complaints 
of shortness of breath and chest pain associated with various 
cardiac disorders.  The veteran was also diagnosed with mild 
to moderate sleep apnea.

VA outpatient records contain the results of pulmonary 
function testing in August 2005.  Those results show FEV1 of 
54.2 percent predicted.  The FVC was 51.4 percent predicted.  
However, the examiner noted that the spirometry technique was 
poor, and recommended repeat testing.  The lung volumes were 
described as "of questionable accuracy."  

The veteran underwent a VA examination in February 2007.  The 
examiner cited the August 2005 pulmonary function results as 
showing a marked obstructive ventilatory defect and markedly 
decreased FVC.  Significantly, the examiner did not discuss 
the caveats noted on the August 2005 report by the examiner.  

Due to the inadequacy of the August 2005 results and the 
February 2007 examination based on those results, additional 
pulmonary testing was arranged by the RO.  Pulmonary function 
testing performed in July 2007 revealed a forced vital 
capacity of 2.67 L, which is 68.5 percent of the predicted 
value.  FEV1 was 1.86L, which is 61.6 percent of the 
predicted value.  FEV1/FVC ratio was 69.79.  This was found 
to be consistent with mild obstructive ventilatory 
impairment.  Following bronchodilator response, there was 
improvement in FEV1 by 15 percent.  This was considered a 
significant response.  Diffusion capacity was within normal 
limits.

The examiner commented that, to a high degree of medical 
probability, the veteran's restrictive lung disease caused by 
right lower lobe lobectomy is contributing to his shortness 
of breath.  Most of the shortness, however, was due to 
cardiac causes.  The examiner also noted that the veteran was 
diagnosed with having obstructive sleep apnea in 2005; 
however, to a high degree of medical probability the sleep 
apnea is in no way related to the right lower lobe lobectomy.

Records from the Social Security Disability Administration 
(SSA) show that the veteran was awarded disability benefits 
for chronic pulmonary insufficiency (COPD), status post a 
1987 right lower lobe segmentectomy; and neuritis of the 
feet.  These records, however, do not contain clinical 
findings which fall within the time frame applicable to this 
appeal.  

Based on the cumulative clinical evidence, an increased 
schedular evaluation is not warranted for any period of the 
appeal.  Specifically, the objective evidence does not 
reflect that the veteran's service-connected disability 
manifests with impaired breathing capacity that more nearly 
approximate clinical findings of FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
is 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio respiratory limit).  Such 
findings are required in order to receive the next highest 
disability rating under Diagnostic Code 6845, which is 60 
percent.

Although pulmonary function testing in August 2005 is within 
the range of the 60 percent level.  The reliability of those 
results was questioned by the very examiner who reported 
them.  

The Board also notes that supplementary information published 
with promulgation of the current rating criteria reveals that 
post-bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilation).  
Indeed, this current VA practice is required by VA regulation 
as of October 6, 2006.  See 38 C.F.R. § 4.96 (d) (October 6, 
2006).  Note 4 under that section states that post-
bronchodilator studies are required when PFT's are done for 
disability evaluation purposes except when the results of 
pre-bronchodilator pulmonary function tests are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states why.  Note 5 states that when 
evaluating based on PFT's, use post-bronchodilator results in 
applying the evaluation criteria in the rating schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes.

Here, the August 2005 report does not state whether the 
results are pre- or post-bronchodilator.  The July 2007 
report gives both results, as does the February 2003 report.  
Therefore, the Board assigns no probative weight to the 
August 2005 findings, and favors the February 2003 and July 
2007 findings.  

The Board has considered the veteran's statements with 
respect to his symptomatology.  The veteran has reported that 
he cannot walk more than 100 feet at a time, and cannot run 
without becoming short of breath.  The veteran also reported 
a limited ability to climb stairs and lift heavy objects.  
The veteran is competent to report such symptomatology.  
However, such symptomatology does not suggest or imply 
entitlement to a higher rating.  The criteria set forth under 
the General Rating Formula for Restrictive Lung Disease are 
unambiguous and require test results within a certain range.  
There is no indication that symptomatology of the type and 
degree reported by the veteran is inconsistent with the 
rating currently assigned.  When terms of regulation are 
unambiguous, "no further inquiry is usually required."  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), citing Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999).  See also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [the Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulations is error as a matter of law].

In sum, the evidence deemed most probative by the Board more 
closely approximates the criteria for the 30 percent level 
than for any higher level.  Therefore, the Board concludes 
that a rating higher than 30 percent for the service-
connected right lower lobe partial pneumonectomy is not in 
order.

Peripheral neuropathy, right and left lower extremities

In an initial rating decision, the RO awarded service 
connection for peripheral neuropathy (located primarily in 
the veteran's feet) and assigned separate 10 percent 
evaluations for the left and right lower extremities, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8523.  By way 
of an October 2004 decision (see October 2004 Statement of 
the Case), the ratings for peripheral neuropathy in the lower 
extremities were each increased to 20 percent disabling, 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  In that decision, a Decision Review Officer noted that 
records associated with the veteran's Social Security 
Administration (SSA) disability benefits showed his 
peripheral neuropathy involved the entire lower extremities; 
thus the new Diagnostic Code was assigned to reflect sensory 
disturbances of the lower extremities as a whole, and not 
just the feet.

Under Diagnostic Code 8520, a noncompensable (10 percent) 
rating is assignable for mild paralysis.  A rating of 20 
percent is assignable for moderate incomplete paralysis, and 
a rating of 40 percent is assignable for moderately severe 
incomplete paralysis.  A rating of 60 percent is assignable 
for severe incomplete paralysis with marked muscular atrophy; 
and 80 percent for complete paralysis (with foot dangle and 
drop, no active movement possible of muscles below the knee, 
flexion of knee weakened or lost).  

Under Diagnostic Code 8523, a noncompensable (0 percent) 
rating is assignable for mild paralysis.  A rating of 10 
percent is assignable for moderate incomplete paralysis, and 
a rating of 20 percent is assignable for severe incomplete 
paralysis.  A rating of 30 percent is assignable for complete 
paralysis (dorsal flexion of the foot lost).  

VA outpatient treatment records dated between February 2002 
and December 2004 reflect the veteran's intermittent 
complaint of numbness and burning sensations in his feet.  

At a VA examination in February 2003, the veteran reported he 
had been unable to work since 1990 due to severe pain in his 
feet from burning.  Upon physical examination, the dorsal and 
pedal impulses were intact.  Motor examination revealed 
diminished ankle reflexes, bilaterally.  The veteran denied 
any musculoskeletal disorder.  The diagnosis was bilateral 
lower extremity peripheral neuropathy of an unknown etiology.  
The veteran also underwent a neurological consultation at 
which time he complained of a 12-13 year history of pain and 
numbness in the feet; numbness in the plantar surfaces of the 
feet; weakness in the feet; and pain in the ankles.  Upon 
physical examination, there were diminished ankle reflexes 
bilaterally.  Sensory examination revealed a diminished 
pinprick sensation of both lower extremities from the mid-
anterior tibial regions downward, representative of a 
peripheral neuropathy. 

The veteran also underwent a VA examination in February 2007.  
He reported having numbness and burning sensation in the 
lower extremities from the knees down, for the last 10-12 
years.  The veteran further reported that the burning 
sensation interfered with his sleep, to the extent that he 
must get out of bed and walk.  It also interfered with his 
activities of daily living.  Functional loss was reported as 
inability to sleep and walk as he pleases.  There was no 
additional functional loss reported.  

The examiner determined that the veteran had paresthesias, in 
addition to dysesthesias and sensory abnormalities, as 
evidenced by the Weinstein test in the lower extremities.  
The examiner further stated that the specific nerves involved 
were the superficial branches of the saphenous nerves 
bilaterally, the superficial branches of the sural nerves 
bilaterally, the superficial branches of the peroneal nerves 
bilaterally and the superficial branches of the plantar 
nerves bilaterally.  The affected extremities were both legs, 
from the knees down.  Flexion was possible in the knees to 
only 102 degrees (out of a normal 140 degrees), with some 
stiffness.  

In a July 2007 supplemental examination report, the examiner 
indicated that deep tendon reflexes were decreased and 
Babinski was negative.  Sensation was decreased on attempted 
touch-sensation determination in the lower extremities.  No 
cyanosis, clubbing or edema was noted.
 
Since the veteran appealed the evaluations initially assigned 
to both his right and left lower extremity peripheral 
neuropathy, the Board has considered the proper evaluation 
beginning with the grant of original service connection, 
pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (the Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999).

Peripheral neuropathy, right and left lower extremities, from 
the period from January 17, 2002 to February 26, 2007

Based on the evidence, for the period from January 17, 2002 
to February 26, 2007, the Board finds that the initial 
assignment of separate 20 percent disability ratings, for 
peripheral neuropathy, right and left lower extremity was 
proper.  These initial evaluations reflect peripheral 
neuropathy of no more than moderate severity, as demonstrated 
by the veteran's complaints of tingling, numbness, and pain, 
and reported discomfort with walking and sleeping.  
Nonetheless, the clinical evidence does not demonstrate a 
greater level of severity than presently accounted for in the 
20 percent ratings.  

Notably, a review of the cumulative outpatient treatment 
records shows that upon multiple clinical evaluations the 
veteran was not observed to be in acute distress.  As a 
whole, the treatment records do not reflect a marked increase 
in the severity of symptoms associated with the bilateral 
lower extremity peripheral neuropathy.  For instance, upon 
evaluation in May 2005, the veteran rated the severity of the 
constant tingling and numbness in his feet, at a level of 5, 
out of a scale from 1 to 10.  This would appear to be 
consistent with moderate symptomatology.  In addition, 
clinician comments contained in August 2005 and April 2006 
treatment records note his lower extremities were "benign" 
upon observation.  

Finally, the Board notes that the veteran's reported symptoms 
of numbness, pain, and tingling are sensory in nature.  The 
rating schedule provides that, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  

In sum, it was not factually ascertainable prior to February 
27, 2007 that the veteran's peripheral neuropathy, right and 
left lower extremities, was of a level of severity greater 
than reflected in the initial rating assignment.  

Peripheral neuropathy, right and left lower extremities, for 
the period beginning February 27, 2007

In consideration of the fact that the February 2007 (and July 
2007) VA examination reports revealed decreased knee flexion, 
decreased deep tendon flexion and decreased sensation from 
the knee down - as compared to only the ankle at the 2003 
examination- an increase in the severity of the peripheral 
neuropathy, right and left lower extremities, is apparent.  

However, without more, the symptoms noted at the February 
2007 examination, do not equate to "severe" or "complete 
paralysis" meeting the schedular criteria for a 60 percent 
or 80 percent rating, pursuant to Diagnostic Code 8520.  In 
this regard, there are no objective findings documenting 
severe muscular atrophy, and there also is no evidence of 
complete paralysis in either lower extremity.  Again, the 
veteran's peripheral neuropathy, right and left lower 
extremity, still primarily manifests with pain, numbness, and 
tingling.  Thus, a rating of 40 percent and no higher, is 
proper but only from the date of the February 27, 2007 VA 
examination which first revealed an increase in severity, as 
demonstrated by decreased sensation throughout the entire 
lower extremities and other symptomatology which was not 
wholly sensory in nature, i.e., decreased knee flexion.

In reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine and has 
given such benefit-of-the-doubt to the veteran.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Extraschedular Consideration

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
respiratory disability or peripheral neuropathy, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  

Clearly, the veteran's service connected disorders interfere 
with his industrial capacity, and limit his ability to engage 
in certain types of employment.  However, the disability 
ratings assigned are recognition that industrial capabilities 
are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, at 363 
(1993).  The type of impairment demonstrated on examination 
is completely consistent with the disability ratings 
assigned.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from these 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Nor does it indicate that the 
veteran's service connected disabilities alone have resulted 
in marked interference with employment.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

An increased evaluation for right lower lobe partial 
pneumonectomy, currently evaluated as 30 percent disabling, 
is denied.

For the period of January 17, 2002 to February 26, 2007, an 
initial evaluation in excess of 20 percent, for right 
peripheral neuropathy, lower extremity, is denied.

For the period beginning February 2007, a 40 percent 
disability rating, for peripheral neuropathy, right lower 
extremity, is granted.

For the period of January 17, 2002 to February 26, 2007, an 
initial evaluation in excess of 20 percent, for peripheral 
neuropathy, left lower extremity, is denied.

For the period beginning February 2007, a 40 percent 
disability rating, for peripheral neuropathy, left lower 
extremity, is granted.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


